Citation Nr: 0404733	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-11 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
residuals of a gunshot wound with a fracture to the second 
metacarpal, based on an initial determination.

2.  Entitlement to a compensable disability evaluation for 
residuals of a gunshot wound with scar on the left thigh, 
based on an initial determination.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2003 by the 
RO in Pittsburgh, Pennsylvania, which granted service 
connection for residuals of a gunshot wound with a fracture 
to the second metacarpal and residuals of a gunshot wound 
with scar on the left thigh and assigned a noncompensable 
rating with an effective date of November 15, 2002.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.102 (2003).  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

In the case at hand, the record is void of the relevant law 
and regulations pertaining to the VCAA notification 
provisions, see 38 C.F.R. § 3.159 (2003), and the record does 
not contain correspondence to the veteran informing him of 
the VCAA and specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claim currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003), requiring VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

At the time of the January 2003 VA medical examination, the 
veteran had recently undergone carpal tunnel surgery, and his 
left hand was bandaged and in a splint.  The examiner 
remarked that he could not find the entry wound, commenting 
that perhaps the site was covered by the dressing.  Range of 
motion of the fingers of the left hand was not adequately 
discussed.  It is apparent that a thorough examination of the 
left hand could not be accomplished.

Regarding the gunshot wound of the left thigh, the examiner 
did not indicate which muscle groups were involved, nor did 
the examiner address functional loss due to weakness, 
fatigability, incoordination or pain on movement of the knee 
or hip joint.  The Court held that, when a Diagnostic Code 
does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions 
are for consideration, and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including use during flare-ups. DeLuca v. 
Brown, 8 Vet.App. 202, 206 (1995).

Furthermore, in the January 31, 2003, rating action, the 
veteran was awarded service connection for "residuals of a 
gunshot wound with fracture to the second metacarpal."  
While the service medical records indicate that the left hand 
was involved, it would perhaps be helpful, if the RO would 
amend that rating action to indicate whether the right or 
left second metacarpal was involved.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated the veteran for residuals of a 
gunshot wound of the left thigh or left 
second metacarpal since November 2002.  
After securing the necessary release, the 
RO should obtain these records for 
association with the claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of the residuals of a gunshot 
wound of the left thigh and left second 
metacarpal.  All indicated tests and 
studies, including range of motion 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician is to evaluate 
the left thigh and left second 
metacarpal.  

Regarding the left second metacarpal, the 
examiner is to indicate whether favorable 
or unfavorable ankylosis exists, or 
whether evaluation as amputation is 
warranted, and whether an additional 
evaluation is warranted for resulting 
limitation of motion of other digits or 
interference with overall function of the 
hand.  The examiner should comment on 
functional loss due to pain and 
functional loss due to weakness, 
fatigability, incoordination or pain on 
movement of the joint.  It should also be 
indicated whether there is limitation of 
motion due to pain on use, including use 
during flare-ups.  The examiner should 
also comment on any scars noted, whether 
they are superficial, unstable, or 
painful on examination, or whether they 
affect motion.

Regarding the left thigh, in addition to 
noting any loss of motion caused by the 
injury, the examiner should comment on 
functional loss due to pain and 
functional loss due to weakness, 
fatigability, incoordination or pain on 
movement of the joint.  It should also be 
indicated whether there is limitation of 
motion due to pain on use, including use 
during flare-ups.  The examiner should 
also comment on any scars noted, whether 
they are superficial, unstable, or 
painful on examination, or whether they 
affect motion.

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




